Title: To Thomas Jefferson from Thomas Lomax, [before 27] February 1799
From: Lomax, Thomas
To: Jefferson, Thomas



Dear Sir:
Port-Tobago [before 27] Feby. 1799.

You will no doubt, be surprised at receiving a Letter from one, whose Name you will scarcely be able to recollect; but who frequently thinks of you, with great Esteem, & Pleasure. I have always thought it wrong to intrude upon the Time of a Person importantly engaged in public-Affairs, by a trifleing private Correspondence; and should not trouble you now, was it not at the paticuler Request of a very worthy Gentn. a Neighbour of mine, Mr. Robt. Baylor, who has some dispute respecting the renting of your Place Elk-Hill, for payments made a Mr. Mullins, and for which he has not been credited. He is a Man of fair Reputation, and Respected by his Acquaintances, and says, he wishes the Affair to be adjusted with as little Expence & trouble to both Parties, as possible; but as he is a Stranger to you, is apprehensive, that you may have some Suspicions of his Sincerity—What has become of the Principles of 1776? Is it possible, that we have degenerated so rapidly, as to have forgotten them? I fear, and apprehend much for our Political Existence, and now think, tho’ once I could not have beleived it, that France has inflicted a deep Wound […] […]m, and aided the Friends of Monarchy. I wish my […] unconnected with all Foreign Politicks, and for her Citiz[…] […] in defending & supporting her Constitution; which at […] would have lasted her, with Vigour, through a Virtuous […] [res]pectable old Age. Poor Tazewell, we have [met] with a Rep[…] Loss in him. If you can find leisure, or Inclination to write me any Thing, that you think will be comforting, I shall feel myself under an Obligation—I am with Sincere Esteem & Respect
Dear Sir Yor. Mot. Obdt. Hmbl. Servt.

Tho. Lomax

 